UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): OMB APPROVAL OMB Number: ….3235-0058 Expires: … August 31, 2015 Estimated average burden hours per response ……. 2.50 SEC FILE NUMBER 000-53101 CUSIP NUMBER 88322P 100 (Check one):[ X ] Form 10-K [] Form 20-F [] Form 11-K[] Form 10-Q [] Form 10-D [] Form N-SAR[] Form N-CSR For Period Ended:November 30, 2012 [ ] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR [] Transition Report on Form N-CSR For the Transition Period Ended: November 30, 2012 Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION T5 CORP. Full Name of Registrant GALLERY MANAGEMENT HOLDING CORP. Former Name of Registrant 4 Grouse Terrace Address of Principal Executive Office (Street and Number) Lake Oswego, OR 97035 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Management of T5 Corp. (the "Company") was unable to obtain the business information necessary to complete the preparation of the Company's audited financial statements for the fiscal year ended November 30, 2012 and the review of these financial statements by the Company's auditors in time for filing.Such information is required in order to prepare a complete filing.As a result of this delay, the Company is unable to file its Annual Report on Form 10-K within the prescribed time period without unreasonable effort or expense. The Company expects to file within the extension period. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Patrick Garrett 730-7643 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). [X ] Yes [] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [] Yes [X ] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. T5 CORP. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalfby the undersigned hereunto duly authorized. Date: February 28, 2013 By: /s/ R. Patrick Garrett R. Patrick Garrett Title: Chief Executive Officer
